SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department

1094
CA 11-00362
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF THE APPLICATION OF CITY OF
ROCHESTER FOR AN “INSPECTION WARRANT” TO INSPECT
449-451 CEDARWOOD TERRACE, CITY OF ROCHESTER,
COUNTY OF MONROE, STATE OF NEW YORK.
------------------------------------------------    MEMORANDUM AND ORDER
JILL CERMAK AND BRUCE HENRY, APPELLANTS,

                      V

CITY OF ROCHESTER, RESPONDENT.
(APPEAL NO. 2.)


DAVIDSON FINK LLP, ROCHESTER (MICHAEL A. BURGER OF COUNSEL), FOR
APPELLANTS.

JEFFREY EICHNER, ACTING CORPORATION COUNSEL, ROCHESTER (IGOR SHUKOFF
OF COUNSEL), FOR RESPONDENT.

DIBBLE & MILLER, P.C., ROCHESTER (CRAIG D. CHARTIER OF COUNSEL), FOR
NEW YORK STATE COALITION OF PROPERTY OWNERS & BUSINESSES, INC., AMICUS
CURIAE.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered February 18, 2011. The order authorized the
inspection of certain real property.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of City of Rochester (Cermak)
([appeal No. 1] ___ AD3d ___ [Dec. 23, 2011]).




Entered:    December 23, 2011                      Frances E. Cafarell
Clerk of the Court